Suit for divorce by Mack Barkley against Emily Barkley. From the decree, the plaintiff appeals.
Decree affirmed in part and reversed in part with directions.
Affirmed, except that part of the final decree providing that the defendant's "application for full counsel fees in this case is denied, in view of the finding that she is guilty of adultery," which is reversed on the authority of Foreman v. Foreman, Fla., 40 So.2d 560, with directions to the chancellor to proceed to fix the fee for the services in the chancery court of defendant's counsel.
ADAMS, C.J., and TERRELL, CHAPMAN and THOMAS, JJ., concur. *Page 52